This suit was brought in the District Court of Bosque County by the county attorney in the name of the State of Texas against G.W. Jordan and J.T. Jordan and their sureties to recover the penalty of $500 for a breach of their saloonkeeper's bond, in allowing J.T. Jordan, a minor under the age of 21 years, to enter and remain in the saloon where the liquors were being sold and to wait upon customers as bartender.
The defendants admitted that J.T. Jordan was a minor, but alleged that he had been emancipated by his parents — he being over 19 years old — and was a partner in the business, and joined in the application for license, and that the license was issued to him and G.W. Jordan, and that he was a part owner of the business.
The evidence sustained these allegations. The court gave judgment for defendants, and the State has appealed.
We think the judgment is correct. The young man having been emancipated by his parents and allowed to do business for himself, and having, as a partner of his brother, G.W. Jordan, applied for and received the State's license to carry on a saloon and sell liquors at that place, he had the right to be and remain there and sell his liquors. The *Page 137 
stipulations of the bond were not intended to exclude the owners of the saloon from the premises, but gave them the right to enter, remain there, and carry on their business.
The judgment is affirmed.
Affirmed.